REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 9/2/2020 are acceptable.

Reasons for Allowance
Claims 24-55 are allowed.
The following is an examiner’s statement of reasons for allowance and recitation of relevant prior art:
References relevant to the patentability of this application include: 
Wu et al. (US Patent Application Publication 2012/0197145), hereinafter Wu;
Chen et al. (US Patent Application Publication 2010/0310144), hereinafter Chen; 
Messnarz et al. (“A New Spatiotemporal Regularization Approach for Reconstruction of Cardiac Transmembrane Potential Patterns”, IEEE Transactions on Biomedical Engineering Vol. 51, N. 2, February 2004, pp 273-281), hereinafter Messnarz; 
Spector
Wu teaches a system, method, and non-transitory computer-readable medium storing instructions for cardiac activation imaging (Wu, Abstract), the system comprising: at least one data acquisition device configured to acquire, using a processor, data about an electrical activation of a heart of a subject (Wu, Abstract, MCG provides measurements of electrical activity); and a processor configured to receive the data acquired by the at least one data acquisition device (Wu, ¶[0072-73], calculations are performed, therefore a processor must receive the data to perform the calculations) and generate a cardiac electrical activation image by reconstructing an activation image of the heart of the subject (Wu, ¶[022-23]) using a sparse reconstruction (Wu, ¶[0024]) and provide the activation image of the heart of the heart to a user (Wu, ¶[0044]). Wu teaches coefficients used in the reconstruction calculations (Wu, ¶[0069]), but Wu does not specifically teach a weighted sparse constrained reconstruction. Chen teaches using a weighted sparse constrained reconstruction for cardiac activation imaging (Chen, Title, ¶[0042]). Wu does not teach that the reconstruction is sparse in a temporal domain. Messnarz teaches that image reconstruction may use data that is sparse in a temporal domain (Messnarz, page 276, col. 2, ¶2, page 277, col. 1, ¶2). Messnarz teaches that a weaker temporal constraint can be used to widen the field of application (Messnarz, Abstract). Wu does not specifically teach that the reconstruction is based on 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792